Citation Nr: 0003623	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  97-33 528A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1970 to 
January 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In May 1997, the RO determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for residuals of a low back 
injury.  In September 1997, the RO denied the veteran's claim 
for service connection for hearing loss.  The veteran's claim 
for residuals of a low back injury is the subject of the 
REMAND portion of this opinion.


FINDINGS OF FACT

 1.  In January 1997, the Board denied a claim by the 
appellant for entitlement to service connection for hearing 
loss.

2.  The evidence received since the Board's January 1997 
decision which was not previously of record, and is not 
cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 





CONCLUSIONS OF LAW

 1.  The Board's January 1997 decision, denying a claim of 
entitlement to service connection for hearing loss, is final.  
38 U.S.C.A. § 7104(b) (West 1991).

2.  New and material evidence has not been received since the 
Board's January 1997 decision denying the appellant's claim 
for hearing loss, and the claim for service connection for 
hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 1997, the RO received the veteran's claim for hearing 
loss.  The veteran argued that he had hearing loss as a 
result of his service, and stated in particular that during 
basic training a mine had exploded near a bunker, close to 
the left side of his head.  In a January 1997 decision, the 
Board denied a claim of entitlement to service connection for 
hearing loss.  The Board's denial was final.  38 U.S.C.A. 
§ 7104.  However, a claim which is the subject of a prior 
final decision may nevertheless be reopened upon presentation 
of new and material evidence.  38 U.S.C.A. § 5108.  

In February 1997, the veteran filed an application to reopen 
his claim, requesting service connection for a "loss of 
hearing, left ear."  In May 1997, the RO determined that the 
veteran's claim, which it characterized as a claim for 
"hearing loss," was not well grounded.  The veteran has 
appealed.  

Notwithstanding the RO's denial of the claim as not well 
grounded, the Board will consider whether new and material 
evidence has been submitted.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996). 

After reviewing the record from a longitudinal perspective, 
the Board finds that new and material evidence has not been 
received to reopen the veteran's claim for service connection 
for hearing loss.  When a claimant seeks to reopen a claim 
based upon additional evidence, VA must perform a three-step 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  
First, VA must determine whether the evidence is new and 
material under 38 C.F.R. § 3.156(a).  Under 38 C.F.R. 
§ 3.156(a), new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The Court has indicated that in order to reopen a claim, 
there must be new and material evidence presented or secured 
since the last determination denying the benefit sought.  
Elkins, 12 Vet. App. at 213-214.  Accordingly, the Board must 
consider whether new and material evidence has been received 
since the Board's January 1997 decision.

The Board initially notes that applicable regulations to VA 
compensation claims provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (1999).

In this case, the veteran's service medical records included 
a separation examination report, dated in December 1971, 
which showed that the veteran was noted to have "hearing 
loss on left high frequency."  The audiometry results did 
not show hearing loss as defined in 38 C.F.R. § 3.385.  A 
"reenlistment" examination report, and associated 
documents, dated in October 1979, showed that the veteran 
denied having hearing loss in either ear, and that his ears 
were clinically evaluated as normal.  However, the audiometry 
results indicated left ear hearing loss as defined in 38 
C.F.R. § 3.385.  The post-service medical evidence was 
remarkable for evidence of a motorcycle accident resulting in 
a closed-head injury in 1988.  A VA audio examination report, 
dated in September 1994, included audiometry results which 
indicated right ear hearing loss, but not left ear hearing 
loss.  A VA audio-ear disease examination report, dated in 
September 1994, paradoxically noted high tone sensorineural 
hearing loss, worse left side compared to right side.

In January 1997, the Board denied the veteran's claim.  A 
review of the Board's January 1997 decision reveals that the 
Board determined that there was no competent medical evidence 
of a nexus between left ear hearing loss and service.    

Evidence received since the Board's January 1997 decision 
includes a separation examination report, dated in December 
1971, which showed that the veteran was noted to have 
"hearing loss on left high frequency."  This report was of 
record at the time of the Board's January 1997 decision, and 
is not "new" within the meaning of Elkins, supra.  Other 
evidence received since the Board's January 1997 decision 
includes VA outpatient treatment records, dated in 1997, 
records from the Silver Cross Hospital (SCH), dated in 1988, 
and written statements from the appellant.  This evidence was 
not of record at the time of the Board's January 1997 
decision, is not cumulative, and is "new" within the 
meaning of Elkins, supra.  

However, the Board finds that new and material evidence has 
not been received to reopen a claim for service connection 
for hearing loss, and that the Board's January 1997 denial of 
the claim remains final.  Of particular note, the SCH records 
do not pertain to hearing loss.  In addition, a VA 
audiological evaluation report, dated in May 1997, shows 
bilateral hearing loss.  However, neither this report, nor 
any of the other submitted evidence, contains competent, 
medical evidence showing that the veteran has hearing loss 
that is related to service or the findings adduced in 
service.  Therefore, the Board finds that new and material 
evidence has not been received to reopen a claim for service 
connection for hearing loss.  As such, the Board's January 
1997 denial of the claim remains final.  38 U.S.C.A. 
§ 7104(b).

The only other pertinent evidence received since the Board's 
January 1997 denial of the claim consists of written 
testimony from the appellant.  A review of his statements 
shows that the veteran argues that he has hearing loss as a 
result of being too close to a bunker which contained an 
explosive and which was detonated close to him during basic 
training.  However, this assertion was of record at the time 
of the Board's January 1997 decision.  The veteran, as a 
layperson, is not competent to give a medical opinion as to 
causation.  Therefore, as the veteran has not submitted 
competent medical evidence showing that he has hearing loss 
in the left ear that is related to his service, these 
statements are not new and material evidence, see Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999), and are 
insufficient to reopen the claim.  See Savage v. Gober, 10 
Vet. App. 488 (1997); Moray v. Brown, 5 Vet. App. 211 (1993).  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion and the statement of the case 
and supplemental statement of the case provided by the RO as 
sufficient to inform the veteran of the elements necessary to 
complete his application to reopen the claim.  See Graves v. 
Brown, 8 Vet. App. 522 (1996);   Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  The Board repeats the evidence he 
must submit that would be new and material is medical 
evidence associating his current hearing loss of the left 
ear, assuming it meets VA standards as set forth in 38 C.F.R. 
§ 3.385 (1999), with the claimed acoustic trauma and/or 
findings of hearing loss reported in service. 




ORDER

Service connection for hearing loss is denied.


REMAND

In January 1997, the Board denied the veteran's claim of 
entitlement to service connection for residuals of a low back 
injury.  Later that same month, the veteran requested that 
this claim be reopened.  In May 1997, the RO determined that 
new and material evidence had not been received to reopen the 
claim.  In February 1998, the veteran filed a timely notice 
of disagreement as to this issue.  However, the RO has not 
yet issued a statement of the case as to this issue.  The 
failure to issue a statement of the case is a procedural 
defect requiring a remand.  Godfrey v. Brown, 7 Vet. App. 398 
(1995); Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
Similarly, the VA General Counsel raised the point in 
VAOPGCPREC 9-99 that there were due process concerns if the 
Board would dismiss a claim for failure to perfect an appeal 
if the veteran was not provided notice and opportunity to be 
heard on this point.  VAOPGCPREC 9-99 (Aug. 18, 1999).  
Accordingly, the issue of whether new and material evidence 
has been received to reopen a claim for residuals of a low 
back injury is remanded to the RO for the issuance of a 
statement of the case.  See 38 C.F.R. § 20.200 (1999).

In view of the foregoing, the case must be REMANDED to the RO 
for the following action:

The RO should provide the veteran and his 
representative a statement of the case 
regarding the claim that new and material 
evidence has been presented to reopen a 
claim of entitlement to service 
connection for residuals of a low back 
injury.  The veteran and his 
representative should be, and hereby are, 
advised that a timely substantive appeal 
(VA Form 9 or an equivalent writing) will 
be required for appellate review of this 
issue.

When the action above has been completed, the veteran and his 
representative should be afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of the case.  
The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 



